        Case 2:19-cv-00522-JD Document 1 Filed 02/05/19 Page 1 of 9




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

BOARD OF TRUSTEES, ROOFERS UNION
    LOCAL 30 COMBINED HEALTH AND
    WELFARE FUND,
BOARD OF TRUSTEES, ROOFERS LOCAL 30
WELFARE FUND —SCRANTON CHAPTER,                         CIVIL ACTION NO.
BOARD OF TRUSTEES, ROOFERS UNION
    LOCAL 30 COMBINED PENSION FUND,
BOARD OF TRUSTEES, ROOFERS UNION
    LOCAL 30 COMBINED ANNUITY FUND,
BOARD OF TRUSTEES, ROOFERS LOCAL 30
    JOINT APPRENTICESHIP FUND OF
    PHILADELPHIA AND VICINITY,
ROOFERS LOCAL 30 POLITICAL EDUCATION
    FUND, and
LQCAL UNION NO. 30 OF THE UNITED
    UNION OF ROOFERS, WATERPROOFERS
    AND ALLIED WORKERS
6447 Torresdale Avenue
Philadelphia, PA 1913 5

     and

ROOFING CONTRACTORS ASSOCIATION
   INDUSTRY FUND
414 Rector Street
Philadelphia, PA 19128
                       Plaintiffs,
       v.

OLIVETTI ROOFING SYSTEMS
       CORPORATION
114 Lakeview Drive
Scranton, PA 18505

                           Defendant.

                                     COMPLAINT

     Plaintiffs, by undersigned counsel, complain about Defendant as follows:
            Case 2:19-cv-00522-JD Document 1 Filed 02/05/19 Page 2 of 9




                                        JURISDICTION

       1.      This Court has jurisdiction over the subject matter of this action under 29 U.S.C.

~§ 1132, 1145; 29 U.S.C. § 1$5(a); and/or 28 U.S.C. § 1331. The claims asserted are all made

under federal statutes or federal common law, but the supplemental jurisdiction of the Court

under 28 U.S.C. § 1367(a) also extends to any claims that are found to lie under state law.

       2.      A copy of this Complaint is being served on the Secretary of Labor and the

Secretary of Treasury of the United States by certified mail in accordance with 29 U.S.C. §

1132(h).

                                             VENUE

       3.      Venue lies in the Eastern District of Pennsylvania under 29 U.S.C. § 1132(e)(2),

29 U.S.C. § 185(a) and/or 28 U.S.C. § 1391(b).

                                           PARTIES

       4.      Plaintiff Board of Trustees, Roofers Union Local 30 Combined Health and

Welfare Fund is the collective name of the trustees of the Roofers Union Local 30 Combined

Health and Welfare Fund ("Welfare Fund"), a trust established under 29 U.S.C. § 186(c)(5). The

Trustees are the "named fiduciary," "plan administrator," and "plan sponsor," and each is an

individual "fiduciary," within the meaning of 29 U.S.C. §§ 1102(a), 1002(16), (21), of the

Roofers Union Loca130 Combined Health and Welfare Plan ("Welfare Plan") and the Roofers

Union Local 30 Vacation Plan ("Vacation Plan"). ~

                  (a)   The Welfare Plan is a "multiemployer plan" and "welfare plan" within the

meaning of 29 U.S.C. § 1002(37), (1).



' Effective January 1, 2015, the Composition Roofers Union Local 30 Combined Vacation Fund
merged into the Welfare Fund.
708220 l.docx                                    2
RF3000.35225.p1
            Case 2:19-cv-00522-JD Document 1 Filed 02/05/19 Page 3 of 9




               (b)     The Vacation Plan is a "multiemployer plan" and "welfare plan" within

the meaning of 29 U.S.C. § 1002(37), (1). The Vacation Plan is known as and referenced as the

"Vacation Fund" in the Labor Contracts) relating to this complaint.

       5.      Plaintiff Board of Trustees, Roofers Union Local 30 Welfare Fund —Scranton

Chapter is the collective name of the trustees of the Roofers Loca130 Welfare Fund —Scranton

Chapter Fund, a trust established under 29 U.S.C. § 186(c)(5). The Trustees are the "named

fiduciary," "plan administrator," and "plan sponsor," and each is an individual "fiduciary,"

within the meaning of 29 U.S.C. §§ 1102(a), 1002(16), (21), of the Roofers Union Local 30-

Scranton Chapter Welfare Plan.

               (a)     The Welfare Plan is a "multiemployer plan" and "welfare plan" within the

meaning of 29 U.S.C. § 1002(37), (1).

       6.      Plaintiff Board of Trustees, Roofers Union Local 30 Combined Pension Fund is

the collective name of the trustees of the Roofers Union Local 30 Combined Pension Fund, a

trust established under 29 U.S.C. § 186(c)(5). The Trustees are the "named fiduciary," "plan

administrator," and "plan sponsor" and each is an individual "fiduciary," within the meaning of

29 U.S.C. §§ 1102(a), 1002(16), (21), for the Roofers Union Local 30 Combined Pension Plan.

The Pension Plan is a "multiemployer plan" and "pension plan" within the meaning of 29 U.S.C.

§ § 1002(37), (2). The trust, its trustees and plan are jointly and severally referenced as "Pension

Fund" and "National Roofing Industry Pension Fund" in this complaint and the Labor

Contracts) relating to this complaint.

       7.      Plaintiff Board of Trustees, Roofers Union Local 30 Combined Annuity Fund is

the collective name of the trustees of the Roofers Union Local 30 Combined Annuity Fund, a

trust established under 29 U.S.C. § 186(c)(5). The Trustees are the "named fiduciary," "plan

708220 l .docx                                    3
RF3000.35225.p1
              Case 2:19-cv-00522-JD Document 1 Filed 02/05/19 Page 4 of 9




administrator," and "plan sponsor" and each is an individual "fiduciary," within the meaning of

29 U.S.C. §§ 1102(a), 1002(16), (21), of the Roofers Union Local 30 Combined Annuity Plan.

The Annuity Plan is a "multiemployer plan" and "pension plan" within the meaning of 29 U.S.C.

§ § 1002(37), (2). The trust, its trustees and plan are jointly and severally referenced as "Annuity

Fund" in this complaint and the Labor Contracts) relating to this complaint.

        8.      Plaintiff Board of Trustees, Roofers Local 30 Joint Apprenticeship Fund of

Philadelphia and Vicinity is the collective name of the trustees of the Roofers Loca130 Joint

Apprenticeship Fund of Philadelphia and Vicinity ("Apprenticeship Fund"), a trust established

under 29 U.S.C. § 186(c)(5). The Trustees are the "named fiduciary," "plan administrator," and

"plan sponsor" within the meaning of 29 U.S.C. §§ 1002(a), 1002(16), (21) of the

Apprenticeship Fund, a "multiemployer plan" and "welfare plan" within the meaning of 29

U.S.C. 1002(37), (1). The trust, its trustees and plan are jointly and severally referenced as

"Apprenticeship Fund" in this Complaint and is also known as "Roofing Apprenticeship Fund"

and "Joint Roofing Apprenticeship Fund" in the Labor Contracts) relating to this Complaint.

The Apprenticeship Fund, together with the Welfare Fund, Pension Fund, and Annuity Fund, are

referenced, jointly or severally, as "ERISA Funds" in this complaint.

        9.      Plaintiff Roofing Contractors Association Industry Fund ("Industry Fund") is the

common name of an account or fund established and maintained by the Roofing Contractors

Association for the purpose of fostering and advancing the interest of the commercial roofing

industry in the Philadelphia area.

        10.      Plaintiff Roofers Local 30 Political Education and Action Fund ("PAC") is an

unincorporated association established pursuant to 2 U.S.C. § 431 et seq. for the purpose of

advancing the political interests of the members of the Union by lawfully influencing the

708220 l.docx                                     4
RF3000.35225.p1
              Case 2:19-cv-00522-JD Document 1 Filed 02/05/19 Page 5 of 9




selection, nomination, election and/or appointment of individuals for political office. The PAC is

also known as and referenced as "Folitical Action and Educational Fund" and "Roofers Local 30

Political Education Fund" in the Labor Contracts) relating to this Complaint.

       11.        Plaintiff, Local Union No. 30 of the United Union of Roofers, Waterproofers and

Allied Workers, AFL-CIO ("Union" and, together with Industry Fund and PAC, "Associations"),

is an unincorporated association commonly referred to as a labor union, and is an employee

organization which represents, for purposes of collective bargaining, employees of Defendant

who are and/or were employed in an industry affecting interstate commerce within the meaning

of 29 U.S.C. §§ 152(5), (6) and (7), 185(a) and 1002(4), (11) and (12).

        12.       The ERISA Funds and Associations (altogether "Funds" or "Plaintiffs") maintain

their principal place of business and are administered from offices located at the addresses listed

in the caption.

        13.       Olivetti Roofing Systems Corporation is a Pennsylvania corporation and an

employer in an industry affecting commerce within the meaning of 29 U.S.C. §§ 152(2), (6) and

(7), 1002(5), (11) and (12) with a business office or registered agent at the address listed in the

caption.

                                          COMMON FACTS

        14.       At all times relevant to this action, the Defendant was party to or agreed to abide by

the terms and conditions of a collective bargaining agreements) with the Union (singly or jointly,

"Labor Contracts"). A copy of the Labor Contracts to which Company is bound and signature/assent

pages are attached as Exhibits 1 and 2.

        15.       Defendant also signed or agreed to abide by the terms of the agreements and

declarations of trust of the ERISA Funds, as from time to time amended ("Trust Agreements"),

708220 l.docx                                        5
RF3000.35225.p1
               Case 2:19-cv-00522-JD Document 1 Filed 02/05/19 Page 6 of 9




made between certain employers and employee representatives in an industry(ies) affecting

interstate commerce to promote stable and peaceful labor relations. Ex. 1, Labor Contract, Art.

XXV (Welfare Fund), Art. XXVI (Pension Fund), Art. XXVII (Vacation Fund), Art. XXVIII

(Annuity Fund), Art. ~XIX (Industry Fund), Art. XXX (Union Dues), Art. XXXII (PAC); Ex. 2,

Labor Contract, Art. XXIII (Welfare Fund), Art. XXIV (Pension Fund), Art. X~III (Vacation

Fund), Art. XXVIII (Annuity Fund), Art. XXV (Union Dues), Art. XXVII (PAC).

         16.     Under the Labor Contracts, Trust Agreements and applicable law, Defendant is

required:

                 (a)    To make full and timely payments on a regular basis to the Funds, as

required by the Labor Contracts, Trust Agreements, and plan documents. Ex. 1, Labor Contract,

Art. XXV (Welfare Fund), Art. XXVI (Pension Fund), Art. XXVII (Vacation Fund), Art.

XXVIII (Annuity Fund), Art. XXIX (Industry Fund), Art. XXX (Union Dues), Art. XXXII

(PAC); Ex. 2, Labor Contract, Art. XXIII (Welfare Fund), Art, XXIV (Pension Fund), Art.

XXIII (Vacation Fund), Art. XXVIII (Annuity Fund), Art. XXV (Union Dues), Art. XXVII

(PAC).

                  (b)   To timely file remittance reports with the Funds detailing all employees or

work for which contributions were required under the Labor Contracts. Ex. 1, Labor Contract,

Art. XXXIII § 2; Ex. 2, Labor Contract, Art. XXIX § 2.

                  (c)   To produce, upon request by the Funds, all books and records deemed

necessary to conduct an audit of Company's records concerning its obligations to the Funds and

to pay the cost of the audit if found to be delinquent or in violation of the Trust Agreement or

Plan. Ex. 1, Labor Contract, Art. XXXIII § 2(g); Ex. 2, Labor Contract, XXIX § 2(g).



70822Q l.docx
RF3000.35225.p1
              Case 2:19-cv-00522-JD Document 1 Filed 02/05/19 Page 7 of 9




                (d)     To pay liquidated damages, interest, and all costs of litigation, including

reasonable attorneys' fees, expended by the Funds to collect any amounts due as a consequence

of Defendant's failure to comply with its contractual and statutory obligations described in

Subparagraphs (a), (b) and (c). Ex. 1, Labor Contract, Art. XXXIII § 2(b); Ex, 2, Labor Contract,

XXIX § 2(b).

       17.      Plaintiffs conducted a contribution compliance audit for the period of January 1,

2014 through December 31, 2015, which was completed on or about June 22, 201$. The audit

revealed a delinquency in the amount of $39,519.23.

       18.      Plaintiff has not provided documentation to substantiate any objection to the audit

delinquency, nor responded to an invitation to meet with the auditor and present documentation.

       19.       All conditions precedent to this lawsuit or the relief it seeks have been satisfied.

               COUNTI-CONTRIBUTIONS UNDER ERISA -SUM CERTAIN

                                           ERISA FUNDS

                                                   v,


                                             COMPANY

        20.      The allegations of Paragraph 1 through 19 are incorporated by reference as if fully

restated.

        21.      Based an information currently available to the ERISA Funds, Company has

failed to pay amounts due under the Labor Contracts, Trust Agreements and Plan from January

1, 2014 through December 31, 2015 in at least the sum of $25,256.29 in violation of 29 U.S.C. §

1145, as detailed on the attached Exhibit 3.

        22.       The ERISA Funds are adversely affected and damaged by the Company's

violation of 29 U.S.C. § 1145.

708220 l.docx                                       ~
RF3000.35225.p1
              Case 2:19-cv-00522-JD Document 1 Filed 02/05/19 Page 8 of 9




                  WHEREFORE, Plaintiffs ask that the Court:

                  (1)    Enter judgment against Company in favor of the Plaintiffs, for the benefit

of the ERISA Funds, for at least the sum certain amount plus any additional amounts which may

become due during the pendency of this lawsuit, together with interest at the rates) prescribed

by 26 U.S.C. § 6621 from the due date for payment until the date of actual payment, liquidated

damages equal to the greater of the interest on the unpaid contributions or liquidated damages

provided by the documents governing the ERISA Funds or statute, the cost of any audit and

reasonable attorneys' fees and costs incurred in this action or the collection or enforcement of

any judgment all as provided under the Trust Agreements, plan documents of the ERISA Funds,

and 29 U.S.C. § 1132(g)(2).

                  (2)    Grant such other or further relief, legal or equitable, as may be just,

necessary or appropriate.

         COUNT II -CONTRIBUTIONS UNDER CONTRACT -SUM CERTAIN

                                            PLAINTIFFS

                                                   v.


                                             COMPANY

        23.        The allegations of Paragraphs 1 through 22 are incorporated by reference as if

fully restated.

        24.       The Company has not paid the ERISA Funds as required by the Labor contract,

and other documents incorporated by the Labor Contract, such as the Trust Agreements or plan

documents of the ERISA Funds.

        25.       Based on information currently available to the Plaintiffs, Company has failed to

pay amounts due under the Labor Contracts, Trust Agreements and Plan from January 1, 2014

708220 l.docx                                       g
RF3000.35225.p1
              Case 2:19-cv-00522-JD Document 1 Filed 02/05/19 Page 9 of 9




through December 31, 2015 in at least the sum of $39,519.23, as detailed on the attached Exhibit

3.

        26.     Plaintiffs have been damaged as a proximate result of the breach of Labor

Contract and/or its incorporated documents by Company.

        WHEREFORE, Plaintiffs ask that the Court:

       (1)      Enter judgment against the Company and in favor of Plaintiffs, for the benefit of

the ERISA Funds, for the sum certain currently due plus any additional amounts which become

due and owing during the pendency of this litigation or as a result of an audit together with

liquidated damages, interest and costs, including reasonable attorneys' fees incurred in this

action or the collection or enforcement of any judgment, as provided in the Labor Contract and

Trust Agreements.

       (2)        Grant such other or further relief, legal or equitable, as may be just, necessary or
appropriate.


                                                              y s~~}mi

                                                               ~~`~ ~

                                             BY:            ~         ""~,
                                                   DOMINIQU B. E. WARD (No. 312477)
                                                   1835 Market Street, Suite 2800
                                                   Philadelphia, PA 19103
                                                   (215) 351-0617
                                                   Fax: (215) 922-3524
                                                   dward@jslex.com / usdc-edpa-erisa@jslex.com

Date: February 4, 2019                             Attorney for Plaintiffs




708220 l.docx                                        9
RF3000.35225.p1
